1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar No 13644
     District of Nevada
3    CHRISTOPHER D. BAKER
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: 702-388-6336
     Christopher.D.Baker@usdoj.gov
6
     Attorney for Plaintiff, United States of America
7
                                     UNITED STATES DISTRICT COURT
8                                         DISTRICT OF NEVADA
                                                 -oOo-
9
     UNITED STATES OF AMERICA,                          )
10                                                      )   Case No.: 2:19-cv-00427-GMN-GWF
                        Plaintiff,                      )
                                                        )   STIPULATION TO CONTINUE
11                                                      )   HEARING
              vs.                                       )
12                                                      )   (FIRST REQUEST)
     BRIAN TUCKER,                                      )
13                                                      )
                        Defendant.                      )
14                                                      )

15                  IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS

16   A. TRUTANICH, United States Attorney; and CHRISTOPHER D. BAKER, Assistant

17   United States Attorney, counsel for the United States of America, and Sylvia Irvin, Assistant

18   Federal Public Defender, counsel for defendant BRIAN TUCKER, that the hearing

19   currently scheduled for May 28, 2019 at 10:00 a.m., be continued to a date on or after June

20   28, 2019, or a date at the Court’s convenience:

21                  1. The parties have begun preliminary discussions toward a possible resolution of

22   this matter that could render moot the subject hearing on defendant’s motion pursuant to Rule

23   41(g).

24
 1              2. In the event the parties are unable to resolve the matter, the government anticipates

 2   that counsel from the U.S. Attorney’s Office for the Southern District of Indiana – where

 3   defendant has filed a similar Rule 41(g) motion – will seek to be cross-designated as a Special

 4   Assistant U.S. Attorney (SAUSA) to appear at the hearing. The SAUSA presently is out of the

 5   office an unable to appear for the hearing currently scheduled for May 28, 2019.

 6              3. Accordingly, the parties stipulate that the ends of justice are best served by

 7   granting the continuance and rescheduling the hearing for a date on or after June 28, 2019,

 8   or a date at the Court’s convenience.

 9              DATED this 23d day of May, 2019.

10
                                                          NICHOLAS A. TRUTANICH
11                                                        United States Attorney

12                                                               /s/
                                                          CHRISTOPHER D. BAKER
13                                                        Assistant United States Attorney

14
                                                                /s/
15                                                        SYLVIA A. IRVIN
                                                          Counsel for Defendant Brian Tucker
16

17

18

19

20

21

22

23

24


                                                  2
1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2                                              -oOo-

3    UNITED STATES OF AMERICA,                     )
                                                   )       Case No.: 2:19-cv-00427-LRH-GWF
                    Plaintiff,                     )
4
                                                   )       ORDER
                                                   )
5           vs.                                    )
                                                   )
6    BRIAN TUCKER,                                 )
                                                   )
7                   Defendant.                     )
                                                   )
8

9                                              ORDER

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that the ends of justice would best be served if the hearing on defendant’s pending

12   motion pursuant to Rule 41(g) be continued.

13          WHEREFORE, IT IS ORDERED that the hearing scheduled for May 28, 2019 at

14   10:00 a.m. be vacated and continued to Thursday, July 11, 2019, at 10:00 a.m.

15          IT IS FURTHER ORDERED that Mr. Tucker may appear by telephone for the

16   Status Hearing scheduled on July 11, 2019, at 10:00 a.m. (PST). Mr. Tucker may use

17   telephone number (877) 402-9753 with passcode 2843316#. Please call in 5 minutes prior

18   to the start ofthe hearing.

19          DATED this ____
                        24 day of May, 2019.


20

21                                               _______________________________________
                                                 UNITED STATES DISTRICT JUDGE
22

23

24


                                                       1
